Citation Nr: 1645883	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-22 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for inferior myocardial infarction, to include as due to herbicide exposure.

2. Entitlement to service connection for hypertensive heart disease, to include secondary to service connected hypertension.

3. Entitlement to service connection for an aortic valve disorder.

4. Entitlement to an effective date earlier (EED) than June 11, 2014 for the grant of service connection for diabetic nephropathy with hypertension.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1962 until June 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the February 2015 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of service connection for heart disease was most recently before the Board in June 2014 and was remanded for further development. The case has since been returned to the Board for appellate review.

The issue of entitlement to service connection for an aortic valve disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides during his service in Vietnam. 

2. The Veteran has been diagnosed with myocardial infarction, which is compensably disabling.

3. The Veteran's hypertensive heart disease is related to his service-connected hypertension disability.

4. The Veteran's original claim for entitlement to service connection for diabetic nephropathy with hypertension was received by VA on June 11, 2014.

5. The competent credible evidence of record is against a finding that the Veteran is entitled to an effective date earlier than June 11, 2014 for entitlement to service connection for diabetic nephropathy with hypertension.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for inferior myocardial infarction, to include as due to herbicide exposure have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for entitlement to service connection for hypertensive heart disease, to include secondary to service connected hypertension have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 304 (2015).

3. The criteria for an effective date earlier than June 11, 2014 for entitlement to service connection for diabetic nephropathy with hypertension have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims of entitlement to service connection for inferior myocardial infarction and hypertensive heart disease are being granted in full by the Board. Any error related to VA's duties to notify and assist with regard to this issue, pursuant to the Veterans Claims Assistance Act of 2000, is thereby rendered moot by this fully favorable decision. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Entitlement to service connection for inferior myocardial infarction, to include as due to herbicide exposure.

Legal Criteria

Service Connection in general

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303 (b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id. If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a) (West 2014). 

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met. 38 C.F.R. § 3.309 (e) (2015). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a). The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acne form disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e). 

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. 
 § 3.307(a)(6)(ii).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran has been diagnosed with inferior myocardial infarction. (See December 2014 VA medical examination.). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes. 

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that while on active duty he was exposed to Agent Orange during his tour in the Republic of Vietnam. The claims folder reflects and VA has conceded the Veteran's service in the Republic of Vietnam. Additionally, VA has conceded the Veteran had herbicide exposure during his Vietnam service. As such, the Board finds that an element of a service connection claim, injury in service, has been met (i.e. exposure to Agent Orange).

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for ischemic heart disease to include myocardial infarction, even if there is no record of such disease during service, so long as the condition has manifested to a degree of 10 percent or more. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

The evidentiary requirements for establishing entitlement to service connection are more relaxed for the diseases listed in 38 C.F.R. § 3.309 (e). Section 3.303(e) provides that when exposure to herbicide agents is established during active service, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). See 38 C.F.R. § 3.307 (d).

A January 1989 VA examination reflects the Veteran with cardiomegaly with a left contour. A December 2014 VA examination notes that an electrocardiogram (EKG) reflects the Veteran with ischemia and inferior myocardial infarction (possibly acute in nature). Lastly, the October 2013 VA examination reflects the Veteran requires continuous use of medication to control his heart disease.

Here, the claims folder reflects that Veteran currently has a heart condition, specifically a showing of myocardial infarction. Additionally, the Veteran's heart disease requires the continuous use of medication, making the condition compensably disabling under the criteria contained in Diagnostic Code 7005. 38 C.F.R. § 4.104; see October 2013 VA medical examination. As such, service connection is warranted for inferior myocardial infarction on a presumptive basis.

Entitlement to service connection for hypertensive heart disease, to include secondary to service connected hypertension.

The claims folder reveals that the Veteran has been diagnosed with hypertensive heart disease. (See October 2013 VA medical examination.). Importantly, the October 2013 VA examiner concluded that the Veteran's hypertensive heart disease is secondary to his long term hypertension, which has been service-connected.

In a July 2016 VA medical examination, the examiner also concluded that the Veteran's hypertensive heart disease is secondary to his service-connected hypertension.

In light of the Veteran the objective clinical medical evidence and the credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for hypertensive heart disease, to include secondary to service-connected hypertension, and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for sleep apnea is granted.

Entitlement to an effective date earlier (EED) than June 11, 2014 for the grant of service connection for diabetic nephropathy with hypertension.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded. 

In regard to the Veteran's diabetic nephropathy with hypertension, in VA correspondence, dated in September 2014, VA informed the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection. 

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision. Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

VA has a duty to assist the Veteran in the development of the claims. The claims file includes medical records, and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

Legal Criteria

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400 (2015).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151(2015). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit. 38 C.F.R. § 3.1 (p) (2015). "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA. 38 C.F.R. § 3.1 (r). Any communication or action indicating an intent to apply for a benefit may be considered an informal claim. 38 C.F.R. § 3.155 (2015).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (a).

Analysis

The Veteran is seeking an effective date prior to June 11, 2014 for the award of service connection for diabetic nephropathy with hypertension. The Veteran contends that his diabetic nephropathy should be effective the same date as his service-connected diabetes, which is July 15, 2011. 

The claims folder reflects that in a claim received on July 15, 2011, the Veteran filed a claim for diabetes mellitus. The Veteran's diabetes mellitus was subsequently granted in a March 2014 rating decision. The Veteran's diabetes was granted service connection in part due to the October 2013 VA examination, which the Veteran was diagnosed with diabetes mellitus. However, the October 2013 VA examination does not diagnose the Veteran with diabetic nephropathy. Rather, the examination report notes that the Veteran did not have a complications associated with his diabetes. 

The claims folder reflects that the Veteran's original claim for aggravation of his hypertension was received on June 11, 2014. In the original claim, the Veteran's representative contends that the Veteran's hypertension was well controlled prior to developing diabetes, and had since become uncontrollable.

As noted above, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a) (2015). While the Veteran contends that he is entitled to an earlier effective date of July 15, 2011, the claims folder reflects that the first time the Veteran requested service connection for hypertension due to aggravation from his service-connected diabetes mellitus was on June 11, 2014. 

Subsequent to the Veteran's June 2014 claim, a November 2014 VA examination was obtained which diagnosed the Veteran with diabetic nephropathy.

As the first formal or informal claim for service connection for diabetic nephropathy with hypertension was received on June 11, 2014, an earlier effective date is not warranted.

Based on the above, the Board finds that there are no statements by the Veteran, or clinical records, which would entitle the Veteran to an earlier effective date for the grant of service connection for diabetic nephropathy with hypertension. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 38 U.S.C.A. §5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for inferior myocardial infarction, to include as due to herbicide exposure is granted.

Entitlement to service connection for hypertensive heart disease, to include secondary to service connected hypertension is granted.

Entitlement to an earlier effective date prior to June 11, 2014, for the grant of service connection for diabetic nephropathy with hypertension is denied.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The claims folder reflects that the Veteran has been diagnosed with an aortic heart valve disorder. (See October 2013 VA medical examination). The Veteran contends that his heart conditions, to include his heart valve condition are related to his military service. The Board finds that a medical opinion in regard to the Veteran's heart valve condition and its relation to his military service, to include his service connected disabilities is necessary.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his heart conditions, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.

2. Schedule the Veteran for a VA medical examination in regard to entitlement to service connection for aortic valve disorder. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish the following opinions:

a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran's aortic valve disorder is related to, or aggravated by, his military service. 

b.) Whether it is at least as likely as not that the Veteran's aortic valve disorder is caused or aggravated (permanently worsened beyond normal progression)by his service-connected disabilities to include, myocardial infarction, hypertensive heart disease, hypertension, and diabetes. [If aortic valve disorder is found to have been aggravated by any of his service-connected disabilities, the examiner should quantify the approximate degree of aggravation].

Any opinion should include a complete rationale. The examiner should consider the entire claims.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


